Citation Nr: 1135088	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a skin disorder characterized as atopic dermatitis.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1998 to June 1999; and from October 2002 to September 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, this matter was remanded to afford the Veteran a Travel Board hearing.  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran requested, and was granted, a 60-day abeyance period for submission of additional evidence.  The time period expired; no additional evidence was received.


FINDING OF FACT

The Veteran is not shown to have, or during the pendency of this claim to have had, a chronic disability is manifested as atopic dermatitis.


CONCLUSION OF LAW

Service connection for a skin disorder characterized as atopic dermatitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA is responsible for providing, and the evidence he is responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  

The Board has also considered whether a VA examination or medical opinion is necessary.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record is not sufficient evidence to decide the issue but: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease.   Here, there is no evidence of atopic dermatitis in service, or that the Veteran currently has atopic dermatitis.  Consequently, a VA examination as to this matter is not necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

B.	Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's claim seeking service connection for dermatitis was received in March 2007.  His STRs do not show any treatment for skin.  On a pre-deployment physical examination, he reported that he uses a topical cream for seasonal atopic dermatitis.  His skin was normal on clinical evaluation.  On post-deployment evaluation, he reported that during his deployment and at the time of the evaluation he had a skin problem that he believed was at least exacerbated by service.  He waived a service separation physical examination (see pages 2-3 of the hearing transcript).

April and September 2006 records of L.N.M., M.D. show the Veteran was seen for rash and red spots.

In an October 2007 letter, Dr. L.N.M. stated, in pertinent part:

"In 2006 I saw [the Veteran] and he had a nonspecific dermatitis on his foot which appeared eczematous in character and Cutivate cream was given to the [Veteran].

I saw the [Veteran] again in September 2006 and he had a nonspecific dermatitis involving his left arm near the antecubital fossa and apparently Topicort LP samples were given to the [Veteran] with good improvement.  Today, he is complaining of a dermatitis that he reports is episodic and troublesome in character though on physical examination there is no findings to appreciate today. 

Examination otherwise reveals no evidence of malignancy.  The [Veteran] had no active dermatitis today."

The threshold matter that must be established here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., a chronic atopic dermatitis.  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As for the Veteran's contentions, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  A lay person is not, however, competent to offer an opinion on complex medical questions such as the existence of a chronic disability such as dermatitis.

The Veteran filed his claim for benefits in March 2007.  The Board has carefully reviewed the record, and finds no probative evidence of a manifestation or diagnosis of atopic dermatitis at any time during the pendency of the instant claim (i.e., March 2007 to present).  While records of L.M.N., M.D., show that the Veteran was seen for skin complaints in the year prior to his claim, Dr. L.M.N.'s October 2007 (during the pendency of the claim) found no active dermatitis.  The Veteran has not identified any postservice instance when he was evaluated for active (i.e., then present) skin complaints).  As he has been advised that the existence of the disability for which service connection is sought, his failure to identify any evaluation or treatment postservice when a chronic dermatitis may have been noted suggests there has been none.  The Board notes that on pre-deployment examination the Veteran reported having a seasonal dermatitis which he self-treated with topical applications, and that in separation history he indicated he had a skin problem he believed was at least exacerbated by service.  However, his STRs are silent for skin problems, and he waived a separation examination (suggesting there were no serious skin problems at the time).  Therefore, it cannot be found that a chronic dermatitis became manifest in service and persisted.  The Board has considered the advisability of ordering an examination in this matter.  However, as the Veteran has indicated that his skin problem is periodic or seasonal, ordering an examination would serve no useful purpose (as it cannot be anticipated when the Veteran's skin problems would be active, and examination at a time when they are not active would not divulge any findings on which the examiner could formulate an opinion.

Although the Veteran is competent to observe that he has occasional seasonal skin complaints, he lacks the competency to establish by his own opinion that those complaints represent a chronic skin disability that was incurred in, or aggravated by, his period of active service, as that is a medical question that requires specialized knowledge, skill, experience, training and/or education.  See Jandreau v. Nicholson, 492 F 3d, at 1372, 1377 (Fed. Cir, 2007).

As the evidence does not show that the Veteran has (or at any time during the pendency of his claim has had (See McClain v. Nicholson, 21 Vet. App. 319 (2007)) a chronic atopic dermatitis, the Board must find that he has not presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)([i]n the absence of proof of a present disability, there can be no valid claim" of service connection).  He is advised that evidence that he has such disability could present a basis for the reopening of his claim.  


ORDER

Service connection for atopic dermatitis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


